Title: To George Washington from Bryan Fairfax, 18 January 1782
From: Fairfax, Bryan
To: Washington, George


                  
                     Dear Sir
                     January the 18th 1782.
                  
                  It would have given me Satisfaction to have paid my Compliments to Yr Excellency when You passed thro’ this County; but when You were coming from the Northward I supposed on Account of the short Stay you made at Mt Vernon that it would be more agreeable to be without Company and therefore did not think of doing it; and when You returned, You were departed again before I heard of it.  Yet it is some Satisfaction to me to do it in writing, and to assure You that I can yeild to none of your Friends in point of Attachment to You, not doubting but it will last always, as I find not the least Diminution, of that Regard which was so much heightened by your friendly Kindness to me when in distress.  In Answer to your Favor when You inclosed Mrs Bomford’s Letter I think I inform’d Yr Excelly, that I intended to consult with some one with regard to Mrs Savage’s Affairs, and accordingly desired Mr Nicholas to apply to the Attorney to undertake it and since that I have heard Nothing about it.
                  As I mentioned in that Letter so I must repeat it in this that I hope You will not take the trouble to write in Return, as otherwise I should not have writ at this time when I had nothing particular to require it.  I remain with great Regard Yr Excellency’s most obliged & Obedt Servt
                  
                     Bryan Fairfax
                     
                  
               